DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3-18 and 20-22 are pending.
Claims 1, 3, 4, 6 and 16 are amended.
Claims 21-22 are newly added.
Claims 2 and 19 are canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 06/08/2021 with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection has been withdrawn per applicant’s amendment.
Allowable Subject Matter
Claims 1, 3-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Baker US5207099 discloses an aircraft fuel gauging system has three or more optical pressure sensors 1 and 3 mounted in a tank 10. One sensor 1 is mounted on the floor 14 of the tank, the other sensors 2 and 3 being displaced from the first sensors and from each other in the x, y and z directions. The output of each sensor 1 to 3 is representative of the mass of fuel above the sensor and is supplied to a processor 20. The processor 20 is also connected to an three-axis accelerometer system 21, a pressure sensor 24 above the liquid and a density sensor 25. Utilizing 
However, Baker fails to disclose the optical fiber bundle has an optical fiber connected to each of the plurality of optical sensors for guiding light to each of the plurality of optical sensors; and mounting a plurality of flapper valves for each of the plurality of fittings internally within the fuel tank and positioned to cover openings of the plurality of fittings after removal of the plurality of optical sensors.
Carns et al US20060278760 (hereinafter “Carns”) discloses fittings with redundant seals for aircraft fuel lines, fuel tanks, and other systems are disclosed. A fitting in accordance with one embodiment can be positioned adjacent to an aperture in a fuel tank wall having an inner surface and an outer surface. The fitting can include a first member having a flange and a barrel. The barrel can further include a passageway. A first flange seal can be positioned at a face of the flange and can be sealably coupled to a surface, for example, the tank wall. A second flange seal can be disposed outwardly from the first flange seal against the surface. The fitting can further include a second member (e.g., a sensor) positioned within the passageway of the barrel. The fitting can further include first and second barrel seals positioned between the barrel and the second member. (Fig 1-7, Paragraph 0015-0035)
However, Carns fails to disclose the optical fiber bundle has an optical fiber connected to each of the plurality of optical sensors for guiding light to each of the plurality of optical sensors; and mounting a plurality of flapper valves for each of the plurality of fittings internally within the fuel tank and positioned to cover openings of the plurality of fittings after removal of the plurality of optical sensors.
Prior arts such as Baker and Carns made available do not teach, or fails to disclose the optical fiber bundle has an optical fiber connected to each of the plurality of optical sensors for guiding light to each of the plurality of optical sensors; and mounting a plurality of flapper valves for each of the plurality of fittings internally within the fuel tank and positioned to cover openings of the plurality of fittings after removal of the plurality of optical sensors.
           Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855